


Exhibit 10.75
[hireshpylogo.jpg]
HEARTLAND PAYMENT SYSTEMS, INC.
2008 EQUITY INCENTIVE PLAN
NOTICE OF PERFOMANCE-BASED RESTRICTED STOCK UNIT GRANT


Grantee Name: [_________________]
        Pursuant to the terms of the Heartland Payment Systems, Inc. 2008 Equity
Incentive Plan, as amended and restated (the “Plan”), you have been granted
performance based Restricted Stock Units (“RSUs”) of Heartland Payment Systems,
Inc. (the “ Company ”) upon the terms and conditions set forth herein and in the
Restricted Stock Unit Agreement (the “Agreement”) which is attached hereto:
Number of RSUs Granted:


 
[Target Number:_______________]
 
 
 
 
 
 
[The number of RSUs subject to this Agreement shall be determined as follows:]
 
 
 
 
 
 
[The determination of the achievement of the above performance criteria shall be
made by the Administrator.]
 
 
 
 
 
 
[In the event of a Change of Control, the above performance benchmarks shall be
deemed to be earned at the higher of the above target threshold or the actual
performance of the Company at the time of the Change of Control (measured
through the most recently completed quarter prior to the transaction).]
Date of Grant:
 
[_____________]


Vesting Commencement Date:
 
[_____________]


 
 
 
 
Vesting/Payment Schedule:
 
Subject to the performance benchmarks enumerated above, and so long as you are
in Continuous Service (as defined in the Plan) status with the Company, the RSUs
shall vest and the Shares underlying such RSUs shall be paid pursuant to Section
4 of the Agreement in accordance with the following schedule:
 
 
 
 
 
 
Date
RSUs Vested
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Transferability:
 
The RSUs granted hereunder may not be transferred.







--------------------------------------------------------------------------------








No Employment or Service Contract. In addition, you agree and acknowledge that
your rights to the RSUs (and applicable related Dividend Equivalents) (and any
Shares to be issued to you upon vesting of the RSUs) will be earned only as you
provide services to the Company over time, that the grant of the RSUs (and
applicable related Dividend Equivalents) is not as consideration for services
you rendered to the Company prior to your Vesting Commencement Date, and that
nothing in this Notice or the attached Plan or Agreement shall confer upon you
any right to continue your employment or consulting relationship with the
Company for any period of time, nor does it interfere in any way with your right
or the Company's right to terminate that relationship at any time, for any
reason, with or without Cause.
Change of Control. Following a Change of Control (as defined in the Plan), if
there is an interruption or termination of your Continuous Service due to a
“qualifying termination”, then the outstanding RSUs shall vest immediately upon
such “qualifying termination” and the Shares underlying such RSUs shall be paid
pursuant to Section 4 of the Agreement. In the event of a Change of Control, if
any surviving or acquiring entity does not (i) assume or continue all or any
part of the RSU granted hereunder or (ii) substitute substantially equivalent
equity awards (including an award to acquire substantially the same
consideration paid to the stockholders in the transaction by which the Change of
Control occurs), then the outstanding RSUs shall vest immediately prior to such
Change of Control and the Shares underlying such RSUs shall be paid pursuant to
Section 4 of the Agreement.
For these purposes, a “qualifying termination” means (i) an involuntary
termination of your Continuous Service by the Company or (ii) a termination of
your Continuous Service by you for “good reason”. For these purposes, “good
reason” shall mean the occurrence, without your written consent, of any of the
following circumstances:
(1)the assignment to you of any duties or responsibilities not comparable to
your position (as it existed immediately prior to the Change of Control) and
that results in a substantial diminution or material adverse change in such
duties or responsibilities from those in effect immediately prior to the Change
of Control other than a change in title or reporting relationships;


(2)a reduction by the Company in your annual base salary as in effect
immediately prior to the Change of Control; or


(3)the relocation of your principal place of employment to a location more than
fifty miles from your principal place of employment immediately preceding the
Change of Control that materially increases your commute compared to your
commute as in effect immediately prior to the Change of Control.


For any purported termination of your Continuous Service for “good reason”, you
must provide notice not later than 30 days following the date you had actual
knowledge of the event constituting “good reason”, and the Company shall have 30
days from such notice to cure the event before any “good reason” termination may
occur.”
Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice, the attached Agreement or the Plan.




--------------------------------------------------------------------------------




By your signature and the signature of the Company's representative below, you
and the Company agree that the RSUs (and applicable related Dividend
Equivalents) are granted under and governed by the terms and conditions of the
Plan and the Agreement, both of which are attached and made a part of this
document. You further acknowledge receipt of a copy of the Plan and the
Agreement, represent that you have read and are familiar with their provisions,
and hereby accept the RSUs (and applicable related Dividend Equivalents) subject
to all of their terms and conditions.
 
HEARTLAND PAYMENT SYSTEMS, INC.
 
By:
 
 
 
Name:
 
 
Title:

This award of RSUs is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.


Date: ____________________________
 
_______________________________________
 
 
Grantee's Signature
 
 
 
 
 
Grantee's name and address:
 
 
______________________
 
 
______________________





CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the
IRS, we inform you that any tax advice contained in this communication
(including any attachments) (i) was not intended or written to be used, and
cannot be used, for the purpose of avoiding any tax penalties and (ii) was not
written to promote, market or recommend the transaction or matter addressed in
the communication. Each taxpayer should seek advice based on the taxpayer's
particular circumstances from an independent tax advisor.




--------------------------------------------------------------------------------




[hireshpylogo.jpg]
HEARTLAND PAYMENT SYSTEMS, INC.
2008 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




1.Grant of RSUs. Heartland Payment Systems, Inc., a Delaware corporation (the
“Company”), hereby grants to ________________ (the “Grantee”), the total number
of Restricted Stock Units (“RSUs”) set forth in the Notice of Restricted Stock
Unit Grant (the “Notice”), subject to the terms, definitions and provisions of
the Heartland Payment Systems, Inc. 2008 Equity Incentive Plan (the “Plan”)
adopted by the Company, which is incorporated in this Agreement by reference.
Unless otherwise defined in this Agreement, the terms used in this Agreement
shall have the meanings defined in the Plan.


2.Restrictions and Conditions. Prior to the vesting of the RSUs (and applicable
related Dividend Equivalents) as described in the Notice, the Grantee shall have
no rights in the RSUs (and applicable related Dividend Equivalents) except as
specifically provided herein.


(a)No Voting Rights or Dividends. Until such time as the RSUs are paid to the
Grantee in Shares, the Grantee shall have no voting rights and shall not be
entitled to payment or accrual of any dividends or other distributions with
respect to the RSUs or the Shares underlying the RSUs.


(b)Dividend Equivalents. Notwithstanding the above, each outstanding RSU shall
accrue Dividend Equivalents. Dividend Equivalents will not accrue interest, and
will be subject to similar adjustments relating to the RSUs due to the
achievement of the performance criteria provided for in the Notice. Such
Dividend Equivalents shall be paid in cash only when and if the RSU on which
such Dividend Equivalents were accrued vests and is settled as provided in the
Notice and this Agreement. To the extent the RSU on which such Dividend
Equivalents were accrued does not vest or is otherwise forfeited, any accrued
and unpaid Dividend Equivalents shall be forfeited.


(c)Restrictions on Transfer. The RSUs (and applicable related Dividend
Equivalents) granted pursuant to this Agreement may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated and any such attempt
to transfer any RSU (and applicable related Dividend Equivalents) will not be
honored.


3.Vesting of RSUs. The RSUs (and applicable related Dividend Equivalents) shall
vest pursuant to the vesting schedule set forth in the Notice, so long as the
Grantee remains in Continuous Service status with the Company through each such
vesting date. The Grantee's rights to all RSUs (and applicable related Dividend
Equivalents) granted herein and not yet vested in accordance with the provisions
of the Notice shall automatically terminate upon the Grantee's termination of
Continuous Service status with the Company, whether voluntarily or
involuntarily, for any reason (including death or Disability) or no reason.


4.Receipt of Shares Upon Vesting. As soon as practicable following the vesting
of the RSUs (and applicable related Dividend Equivalents) as set forth in the
Notice (but in no event later than 30 days following the applicable vesting
date), the Grantee shall receive one Share for each vested RSU (and




--------------------------------------------------------------------------------




payment of any applicable related Dividend Equivalents) . Shares to be acquired
pursuant to this Award shall be issued and delivered to the Grantee either in
actual stock certificates or by electronic book entry, subject to tax
withholding as provided in Paragraph 6, below.


5.Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.


6.Tax Consequences. The Company has not provided any tax advice with respect to
the RSUs or the disposition of the Shares. The Grantee should obtain advice from
an appropriate independent professional adviser with respect to the taxation
implications of the grant, payment, assignment, release, settlement,
cancellation or any other disposition of the RSUs (and applicable related
Dividend Equivalents) (each, a “Trigger Event”) and on any subsequent sale or
disposition of the Shares. The Grantee should also take advice in respect of the
taxation indemnity provisions under Section 8 below. The Grantee shall, not
later than the date as of which the receipt of any RSU (and applicable related
Dividend Equivalents) becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Grantee may elect to have the required
minimum tax withholding obligation satisfied, in whole or in part, by (i)
authorizing the Company to withhold from Shares to be issued (or applicable
related Dividend Equivalents to be paid), or (ii) transferring to the Company, a
number of Shares with an aggregate Fair Market Value that would satisfy the
withholding amount due.


7.Data Protection.


(a)To facilitate the administration of the Plan and this Agreement, it will be
necessary for the Company (or its payroll administrators) to collect, hold and
process certain personal information about the Grantee and to transfer this data
to certain third parties such as brokers with whom the Grantee may elect to
deposit any share capital under the Plan. The Grantee consents to the Company
(or its payroll administrators) collecting, holding and processing the Grantee's
personal data and transferring this data to the Company or any other third
parties insofar as is reasonably necessary to implement, administer and manage
the Plan.


(b)The Grantee understands that the Grantee may, at any time, view the Grantee's
personal data, require any necessary corrections to it or withdraw the consents
herein in writing by contacting the Company, but acknowledges that without the
use of such data it may not be practicable for the Company to administer the
Grantee's involvement in the Plan in a timely fashion or at all and this may be
detrimental to the Grantee.


8.Grantee's Taxation Indemnity.


(a)To the extent permitted by law, the Grantee hereby agrees to indemnify and
keep indemnified the Company and the Company as trustee for and on behalf of any
affiliate entity, in respect of any liability or obligation of the Company
and/or any affiliate entity to account for income tax or any other taxation
provisions under the laws of the Grantee's country or citizenship and/or
residence to the extent arising from a Trigger Event or arising out of the
acquisition, retention and disposition of the Shares.


(b)The Company shall not be obliged to allot and issue any of the Shares or any




--------------------------------------------------------------------------------




interest in the Shares (or any payment of applicable related Dividend
Equivalents) unless and until the Grantee has paid to the Company such sum as
is, in the opinion of the Company, sufficient to indemnify the Company in full
against any liability the Company has for any amount of, or representing, income
tax or any other tax arising from a Trigger Event (the “RSU Tax Liability”), or
the Grantee has made such other arrangement as in the opinion of the Company
will ensure that the full amount of any RSU Tax Liability will be recovered from
the Grantee within such period as the Company may then determine.


9.Compensation Recovery Policy. Without limiting any other provision of this
Agreement, the RSUs (and applicable related Dividend Equivalents) granted
hereunder, and any related issuance of Shares or payments made hereunder, shall
be subject to the Company's Compensation Recovery Policy (as amended from time
to time, and including any successor or replacement policy or standard) to the
extent applicable.


10.Miscellaneous.


(a)This Agreement and all acts and transactions pursuant hereto and the rights
and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of New Jersey, without
giving effect to principles of conflicts of law.


(b)The Grantee acknowledges receipt of a copy of the Plan and represents that he
or she is familiar with the terms and provisions thereof (and has had an
opportunity to consult counsel regarding the terms of this award of RSUs (and
applicable related Dividend Equivalents) ), and hereby accepts the RSUs (and
applicable related Dividend Equivalents) and agrees to be bound by the
contractual terms as set forth herein and in the Plan. The Grantee hereby agrees
to accept as binding, conclusive and final all decisions and interpretations of
the Administrator regarding any questions relating to the RSUs (and applicable
related Dividend Equivalents). In the event of a conflict between the terms and
provisions of the Plan and the terms and provisions of the Notice and this
Agreement, the Plan terms and provisions shall prevail. This Agreement, the
Notice and the Plan, constitute the entire agreement between the Grantee and the
Company on the subject matter hereof and supersedes all proposals, written or
oral, and all other communications between the parties relating to such subject
matter.


(c)The parties agree to execute such further instruments and to take such
further action as may be reasonably necessary to carry out the purposes and
intent of this Agreement.


This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one document.
GRANTEE
HEARTLAND PAYMENT SYSTEMS, INC.
_________________________________
 
(Signature)
By:_______________________________
 
 
_________________________________
Name:____________________________
(Printed Name)
 
 
Title:_____________________________
Dated: ___________________________
 



